People v Timmons (2020 NY Slip Op 07984)





People v Timmons


2020 NY Slip Op 07984


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND WINSLOW, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (1235/19) KA 01-01201.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDENNIS TIMMONS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.